The Chancellor.
The demand is properly cognizable at law, and there is no good reason for coming into this court to recover on the contract of insurance. The plaintiffs are entitled to make use of the names of Gibbs and Titus, the original assured, in the, suit at law ; and the nominal plaintiffs would not be permitted to defeat or prejudice the right of action. It may be said here, as was said by the Chancellor, in the analogous caseof Dhegetoft v. The London Assurance Company, (Mosely, 83.,) that, at this rate, all policies of insurance would be tried in this court. -In that case the policy stood in the name of a nominal trustee ; but that was not deemed sufficient to change the jurisdiction ; and the demurrer to the bill was allowed, and the decree was afterwards affirmed in parliament. (3 Bro. P. C. 525.) The bill, in this case, states no special ground for equitable relief; nor is any discovery soughtwhich requires an answer»
Bill dismissed, with costs.